-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response to restriction requirement is acknowledged. 
Priority
	This application is a 371 of PCT/US18/51355 filed on 09/17/2018, which claims benefit in provisional application 62/559,268 filed on 09/15/2017.
Claim Status
	Claims 1-36 were cancelled. Claims 37-57 are pending. Claims 37-47 are examined. Claims 48-57 are withdrawn.
Election/Restriction
Applicant’s election without traverse of Group I (Claims 37-47), drawn to a composite in the reply filed on October 21, 2022, is acknowledged. 
 The document citation in the restriction requirement contained a typographical error. The correct document is US 2016/0235892 A1, which is cited in IDS dated 10/21/2022. 
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 48-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of September 16, 2022 was timely filed. 
Claims 37-48 are examined on the merits.
Claim Objections
	Claims 39 and 47 are objected to because the claims recite acronyms HA and PEGDA without providing the full name for each acronym. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 40, 43, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 47 recite “about 15-30% thiolated HA with about 0.5% to about 3% w/v HA/PEGDA”. The claims are indefinite because 15-30% does not state concentration units nor what the amount of thiolated HA is based on. The concentration could be interpreted as being based on the total amount of HA/PEGDA or the total amount of gel resin. The units could be interpreted as weight or moles. The claims are further indefinite because it is not clear what is present in the concentration range of “about 0.5% to about 3% w/v” in the phrase “with about 0.5% to about 3% w/v HA/PEGDA”. 
Claims 39 and 47 are indefinite because it is not clear what structure is implied by “HA/PEGDA”. Based on paragraph 0050 of the present application, HA/PEGDA gel is described as being formed by crosslinking thiolated HA with PEGDA. Applicant is requested to clarify if HA in “HA/PEGDA” is referred to as “thiolated HA” or if these are two different chemicals.  
Claim 40 recites the limitation "the inter-particle gel" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 is indefinite because the use of “can include” makes it unclear if hyaluronic acid, fibrin, collagen, agarose, and other hydrogels are required or optional. If applicant intended to require these elements, it is recommended to replace “can include” with “comprises”. If applicant intended for these elements to be optional, it is recommended to replace “can include” with “optionally comprises”. 
The claims are directed to a product, a composite, but claim 41 recite that the microparticles are mixed and amorphously packed….thereby forming an inter-particle network or scaffold,  and claim 44 recites that the microparticles are mixed or packed within the gel…thereby enabling…, implying method steps for using this product to form an inter-particle . Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Claims 43 and 47 recite the volume ratio of the tissue microparticles is at least 0.57 and a volume ratio of the tissue microparticles within the gel of at least 0.57, respectively. These limitations are indefinite because the claims do not state what the ratio is based on. At least two elements are required in order to have a ratio. The claimed volume ratio of at least 0.57 does not make sense because the claim only mentions one element the tissue microparticles. This limitation is indefinite to the extent that it cannot be searched.
The term “high” in claim 44 line 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 46 further defines the tissue as being xenogeneic, allogeneic, autologous, or syngeneic. The claim is indefinite because it does not state relative to what the tissue is xenogenic, allogeneic, autologous, or syngeneic.  For example, bovine cartilage can be considered both xenogeneic and autologous. It would have been considered xenogeneic it is intended to be implanted into a human, and it would have been considered autologous if it is intended to be implanted into the same bovine.  
Claim 47 recites the limitation "the microparticle-resin composite" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 38, 40-42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Detamore (US 2016/0235892 A1, Published August 18, 2016 – of record in IDS dated 10/21/2022).
The claims encompass a composite biomaterial for tissue regenerative medicine comprising a gel resin in combination with decellularized tissue microparticles having a diameter of about 60 micrometers to about 700 micrometers. 
The teachings of Detamore are related to compositions comprising decellularized cartilage tissue powder in the form of paste, putty, hydrogel, and scaffolds, and methods of using the compositions for treating osteochondral and cartilage defects (Abstract). In one embodiment, a composition comprising the decellularized cartilage tissue powder having particulates ranging in size from 1 nm to 500 microns and a hydrogel is disclosed. Hydrogel is a water-soluble crosslinked network of polymer chains and hydrogel may be prepared from hyaluronate, among others (paragraph 0011).  
	Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composite biomaterial comprising decellularized cartilage tissue powder having particulates ranging in size from 1 nm to 500 microns and a hydrogel comprising hyaluronate, with a reasonable expectation of success because Detamore teaches compositions comprising said components. The intended use of the claimed composition is tissue regenerative medicine. Detamore teaches that the composition is useful for treating osteochondral and cartilage defects, which are methods of tissue regenerative medicine. The claimed range of particle sizes is obvious because it overlaps with the prior art range of particle sizes. 
	Regarding claim 38, Detamore describes decellularization of cartilage in paragraphs 0087-0093. Detamore does not state if the decellularized cartilage is crystalline or amorphous. The cartilage is either crystalline or amorphous and it would have been obvious to have used either one. 
	Regarding claim 40, Detamore teaches hyaluronate. 
	Claims 41 and 44 are indefinite for reasons described above. For the purpose of applying prior art, the claims are interpreted as requiring the claimed composite as being capable of forming an inter-particle network or scaffold in claim 41 and as being capable of being used as described in claim 44 and having properties described in claim 44. Detamore’s composite comprises the same elements as claimed, and could have been used as described in claims 41 and 44. 
	Regarding claim 42, it would have been reasonable to expect the prior art particles to have random sizes and shapes because Detamore describes the particles as having a range of sizes, thus it would not have been obvious to expect the particles in Detamore to be the same size and shape. Paragraph 0101 teaches milling decellularized cartilage into heterogenous particles. It would have been reasonable to interpret this teaching to mean that the population of particles encompassed a range of sizes and shapes. Since Detamore does not require the particles to be of the same shape, it would have been reasonable to conclude that Detamore intended to encompass particles having random shapes and same shapes, and both would have been equally obvious. The maximum range of diameters is obvious because it overlaps with the prior art range of particle sizes.    
	Regarding claim 45, Detamore teaches that particles are formed form cartilage. 
	Regarding claim 46, it would have been obvious to have utilized bovine cartilage to form the decellularized cartilage tissue microparticles because Detamore teaches bovine cartilage as a suitable source (paragraph 0087). Bovine cartilage is autologous if implanted into the same bovine. 
	
Claims 37-42, 44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2014/0342015 A1 Published November 20, 2014) and Detamore (US 2016/0235892 A1, Published August 18, 2016 – of record in IDS dated 10/21/2022).
The claims encompass a composite biomaterial for tissue regenerative medicine comprising a gel resin in combination with decellularized tissue microparticles having a diameter of about 60 micrometers to about 700 micrometers. 
The teachings of Murphy are related to compositions for tissue regeneration comprising cell-free amniotic membrane powder. The composition is a hydrogel scaffold (Abstract). The composition is in the form of a powder, an ointment, or an aerosol spray (paragraph 0008). The scaffold comprises hyaluronan (paragraph 0010). The method of making the powder includes decellularizing the amniotic membrane (paragraph 0011). Paragraph 0189 teaches the method of making the hydrogel, where hyaluronic acid and gelatin are thiolated, and then crosslinked with PEGDA in the presence of a photoinitiator. 
Murphy does not teach particle size of the powder.
The teachings of Detamore are related to compositions comprising decellularized cartilage tissue powder in the form of paste, putty, hydrogel, and scaffolds, and methods of using the compositions for treating osteochondral and cartilage defects (Abstract). In one embodiment, a composition comprising the decellularized cartilage tissue powder having particulates ranging in size from 1 nm to 500 microns and a hydrogel is disclosed. Hydrogel is a water-soluble crosslinked network of polymer chains and hydrogel may be prepared from hyaluronate, among others (paragraph 0011).  
The teachings of Murphy and Detamore are related to compositions comprising decellularized tissue particles and a hyaluronate hydrogel, intended for tissue regeneration, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before effective filing date of the claimed inventio to have formed a composite biomaterial comprising a hydrogel formed by crosslinking thiolated hyaluronic acid and gelatin with PEGDA, and powder formed from decellularized amniotic tissue, with a reasonable expectation of success because Murphy teaches composites for tissue regeneration formed by combining a hydrogel formed by crosslinking thiolated hyaluronic acid and gelatin with PEGDA, and powder formed from decellularized amniotic tissue. Murphy does not teach particle sizes of the powder. It would have been obvious to the skilled artisan to look to Detamore because Detamore is concerned with composite biomaterials formed from powders of decellularized tissue and hyaluronate hydrogel. It would have been prima facie obvious to have formed Murphy’s powder having a particle size in the range from 1 nm to 500 microns, with a reasonable expectation of success because it was known from Detamore that 1 nm to 500 microns is a suitable particle size of powders formed from decellularized tissue intended for tissue regeneration. The selection of a known particle size range suitable for its intended purpose supports obviousness. The claimed range is obvious because it overlaps with the prior art range. 
 	Regarding claim 38, Murphy describes decellularization of amniotic membrane in paragraphs 0181-188. Murphy does not state if the decellularized tissue powder is crystalline or amorphous. The powder is either crystalline or amorphous and it would have been obvious to have used either one. 
	Regarding claim 39, claimed concentrations ranges are indefinite for reasons explained above, and the ranges are indefinite to the extent that prior art cannot be applied. With respect to the limitation requires the hydrogel to be HA/PEGDA, Murphy teaches a hydrogel formed by crosslinking thiolated hyaluronic acid with PEGDA.   
	Regarding claim 40, Murphy teaches hyaluronate. 
	Claims 41 and 44 are indefinite for reasons described above. For the purpose of applying prior art, the claims are interpreted as requiring the claimed composite as being capable of forming an inter-particle network or scaffold in claim 41 and as being capable of being used as described in claim 44 and having properties described in claim 44. Murphy’s composite modified with Detamore comprises the same elements as claimed, and could have been used as described in claims 41 and 44.  
	Regarding claim 42, it would have been reasonable to expect the prior art particles to have random sizes and shapes because Detamore describes the particles as having a range of sizes, thus it would not have been obvious to expect the particles in Detamore to be the same size and shape. Since Murphy does not require the particles to be of the same shape, it would have been reasonable to conclude that Murphy intended to encompass particles having random shapes and same shapes, and both would have been equally obvious. The maximum range of diameters is obvious because it overlaps with the prior art range of particle sizes.     
	Regarding claim 46, it would have been obvious to have utilized human amniotic tissue to form the decellularized amniotic tissue microparticles because Murphy teaches human amniotic tissue as a suitable source (paragraph 0009). Human amniotic tissue is autologous if implanted into the same human. 
Regarding claim 47, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing date of the claimed inventio to have formed a composite biomaterial comprising a hydrogel formed by crosslinking thiolated hyaluronic acid and gelatin with PEGDA, and powder formed from decellularized amniotic tissue, with a reasonable expectation of success because Murphy teaches composites for tissue regeneration formed by combining a hydrogel formed by crosslinking thiolated hyaluronic acid and gelatin with PEGDA, and powder formed from decellularized amniotic tissue. Murphy does not teach particle sizes of the powder. It would have been obvious to the skilled artisan to look to Detamore because Detamore is concerned with composite biomaterials formed from powders of decellularized tissue and hyaluronate hydrogel. It would have been prima facie obvious to have formed Murphy’s powder having a particle size in the range from 1 nm to 500 microns, with a reasonable expectation of success because it was known from Detamore that 1 nm to 500 microns is a suitable particle size of powders formed from decellularized tissue intended for tissue regeneration. The selection of a known particle size range suitable for its intended purpose supports obviousness. The claimed range is obvious because it overlaps with the prior art range. 
Claimed concentrations ranges and a volume ratio range are indefinite for reasons explained above, and the ranges are indefinite to the extent that prior art cannot be applied.
 Regarding the limitation that requires the composite to have a defined shape that matches or approximates a tissue void to be filled in a subject, Murphy teaches the scaffold may be shaped into any number of desirable configurations to satisfy any number of overall system, geometry or space restrictions. For example, in the use of the scaffold for bladder, urethra, valve, or blood vessel reconstruction, the matrix or scaffold may be shaped to conform to the dimensions and shapes of the whole or a part of the tissue. The scaffold may be shaped in different sizes and shapes to conform to the organs of differently sized patients (paragraph 0136).  
Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617